      Case: 1:21-cv-01748 Document #: 3 Filed: 03/31/21 Page 1 of 1 PageID #:20


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: HP TUNERS, LLC v. DREW                         Case Number: 21-cv-1748
            JOHNSON, et al.

An appearance is hereby filed by the undersigned as attorney for:
HP TUNERS, LLC
Attorney name (type or print): Andrew P. Bleiman

Firm: Marks & Klein, LLP

Street address: 1363 Shermer Road, Suite 318

City/State/Zip: Northbrook, IL 60062

Bar ID Number: 6255640                                     Telephone Number: 312-206-5162
(See item 3 in instructions)

Email Address: andrew@marksklein.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                  ✔ Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on March 31, 2021

Attorney signature:            S/ Andrew P. Bleiman
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
